OFFICE    OF THE   ATTORNEY     GENERAL    OF TEXAS
                              AUSTIN




.‘ionorable 3, D. Dodgen
Exeoutive Seoretary-
Gaae , Z’leh and Oyster Co,~ission
Austin, Texaa
                               opinion KO. o-7457
                                     Authority of th
                                     Zish and Oyater




                                                  ertain c_uestions
                                                  fishermn   and
                                                 9, 46 Leg., p. 238,
                                                 , ch. 55, and oodi-
fied as Art101                                   d Ienal Code, The
question you s
                                  he above mentioned
                                  nnd Oyster Con&s-
                                  fuse to issue a i,on-
                                 emah’s iicensa   or a
                                 Fishing 3oat License
                                ate Of Louisiana viheh
                     is mde for either or both. of such
                     mGuired fee offered  in paynent’?W
                   ion calls for a ooinpariaon of the provisions
                   with the oorresponding provisions   of the
                   s, es shown by the newspaper copies of Acts
1946, i:OE. 78 and 210, of the Louisiana Legislature,    furnished
to you by Iion. Isaac Chapman of the Louisiana Departmnt of
h~ildlife and Fisheries,   which copies we assuL:e to be correct.
 Hon. E. D. Dodgen,    page   2



        Our Artiole    934b-1 prohlbits  (Sea. 3) any non-resident
 coinmtilal     risherman rrom taking or aesisting    in taking any
 fish or shrbap or oysterr or any other edible aquatio life
 from the tidal salt waters of this State without first          pro-
 curihg a Non-Resident Comeroial        Piehermnls  License,    and
 prohibits     (Sea, 4) the, use of a non-resident  .oomneroial
 fishing    boat for the same purpoaea, or any of them, without
 firat   proourlng a Ron-Resident Cosmeroial Biehiug Boat License.
 Sea. 5 of said Article      provides:
          “The &use, Fish and Oyster Comnlssion of T6Xam,
      or its authorized   agent or agents,    shall have the
      right and authority    to refuse to sell or grant any
      suoh Ron-resident   Comaroial    Fishernsn*e Lioense or
      Non-resident   Comeroial   Fishing Boat License to the
      residents   of any State that nay now or hereafter
      refuse to sell or grant equal privileges      or lioensss
      to the oitizens   of this~ State.”
       The olted acts of Louisiana,  whioh relate     to the taking of
 shrimp and oysterm, oontain substantielly     similar provieions.
 But an important differehoe   between the regulations      of the two
 states appears when we oonsider the territory      in whldh eaoh
 permits non-residents   to engage in oomaarolnl    fishing   for
 shrimp and ‘oysters.
      Sea, 6 of our Article       934b-1 provideat
          “The licensed    comneroial fiahermn,    resident  or
      non-resident,    uiay fish ooamercially   in the ooestal
      wate’r6 bounded on the east by a Line drawn from the
      center of Sablne Pass, outting aorosa the li;ast Sabine
      Jetty at a point two thousand (2,000) feet north of
      the present fishing pier known aa the Jaycee pier,        and
      extending three (3) marine leagues into the Gulf of
      Xsxioo, following     along the coast line of T6xaa to the
      present acknowledged boundary between the State of
      Texas aad the Republlo of Mexloo.”
       Thus It is seen that in Texas a non-resident,     rhen licensed,
has the sam privileges,     aa to the territory   in which he nay en-
gage in ooameroial fishing,    aa the resident oommerolel fishernan.
Not so in Louisiana,    Act No. 78 of 1946 (Sec. 4, amending Sea. 10
of Aot lie. 143 of 1942) restriots   the shrimping operations    of non-
resident   oomeroial f iehermen, and non-resident    oomeroial   f ishihg
Aonorable EL D. Dod@n,       paga 3

boats,    to a relatively   mall area F,rst or the 3Jissiraippi    Rlwr,
lesviug the Whole or the tidal waters from the Xisaisrippi           afvsr
Tieat to the Texas border (ah air-lina         diatahce of som 300 miles)
aa *restricted     tidal watars of the Stat6 of Louisiana,*      in which
only bona fide residents       of Louislana rta’ fish for ehrlxp far
oomercial     gurpoaes.    Aot No. 210 of 1946 oonta.iha the aamv
territorial    restriotion   :aa to the taking of both shrFap and
oystera by lioenaed non-resident        oo;llaeroial 9ieheraen and fishing
boatr.
      Thus the State of Louisiana        refuses to sell or grant privi-
lseoa or lloenaea   to the aitlzens        of this bfate equal to those
granted to non-residenta    by tha      State  of ilsxas radar our ijon-
Zesfdent Oomarcial    ~ishamants        aEd   lion-im8ideut   CorPmsroia~
Fishing 9oat Lioenaea.
        It is therefore our opinion       that the Gam, Plah and Oyster
Comisrlon     or Texas has the right       and authority  to rsfuee to iseue
either a &oh-kesideat    iomeroial       Slishar.mhls iiaehs,d, or 6 KM-
iIe side& Commroial Fishihg Joa t        iioeme , or both, ta a resident
of Loulsiaha wheu agplioc,tion     is    DDE therrsfor ahd tkm reqJircd
fee offered    in payment.
     The clippings  froa the Saton 20uza state-TIma,               containing
the oited Louisiana s~tatutes, aTa returned herewith.
    N-7